Mr. Justice Neil,
after making the foregoing statement, delivered the opinion of the Court.
In this court both sides have treated the levy of October 27, 1901, as ineffective as we suppose, on the ground that the property was at the time under mortgage, and not subject to levy (Pratt v. Phillips, 1 Sneed, 543-547, 60 Am. Dec., 162), and have pitched the controversy *330upon the question as to whether the second levy became effective on the land by reason of the satisfaction of the Crowell mortgage.
We shall treat the case from the same standpoint, without passing at all upon the first question suggested.
Upon the payment of the" Crowell mortgage, the title to the land became reinvested in Wamble. Vaughn v. Vaughn, 100 Tenn., 282-284, 45 S. W., 677; Furguson v. Coward, 12 Heisk., 572; Carter v. Taylor, 3 Head, 30. The land thereupon immediately passed under the judgment lien of Gant, so to remain for one year from the date on which the title was revested. Bridges v. Cooper, 98 Tenn., 394, 39 S. W., 723; Davis v. Benton, 2 Sneed, 666-668; Chapron v. Cassaday, 3 Humph., 661-663. This is true although the judgment was then more than one year old.
The precise question arising in this case was determined in Relfe v. McComb, 2 Head, 559, 75 Am. Dec., 748. It was there held that upon payment of the mortgage debt, and the revesting of the title in the mortgagor, the land passed under the judgment lien.
It results that there was no error in the decree of the court of chancery appeals, and it is affirmed.